Case 1:18-cr-00176-.]TN ECF No. 25 filed 11/28/18 Page|D.114 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Piaintiff Case Nos. 1 :18»CR-176
1:]2-CR-17

BABUBHAI BHURABHAI RATHOD,
Defendant

--/

 

MOTION TO ADJOURN SENTENC[NG AND
FINAL REVOCATION HEARING

NOW COMES the defendant, Babubhai Bhurabhai Rathod, by and through
his attorney, Dodge & Dodge, P.C., and respectfully moves this Court to adjourn
the Sentencing hearing and the final revocation hearing now set for December 17,
201 8. The reasons Whieh support this Motion are set forth in the attached Memorandum
in Support.

Respectfully submitted
Grand Rapids, MI
Novelnber 28, 2018

/s/ David A. Dod e
David A. Dodge (P22906)

Dodge & Dodge, P.C.

The Trust Building, Suite 845
40 Pearl Street NW

Grand Rapids, MI 49503
(616) 459-3850

